 

AO 245B {Rev. 05/]5!2(}18) .Tudgrnent in a Criminal Petty Case (Modifled) Page 1 of l

UNITED STATES DISTRICT COURT
soU'rHERN Dis'rRlCT oF CALIFoRNi-A

United States of America JUDGMEN'I` IN A CRIMINAL CASE
v_ (For Offenses Committed On or After Novernber l, 1987)

JOmard Ivan Pena_OlmedO Case Nurnber: 3:18-mj-22997-BLM

Hootan Baigmohammadi
Dekndant’s Arromey

REGISTRATION N(). 81322298

THE DEFENDANT:
pleaded guilty to count(s) 2 of Complaint

l:l Was found guilty to count(S)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Whieh involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) l

|:l The defendant has been found not guilty on count(s)
U Count(s) 1 of Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Kl Assessment: $l() WAIVED |Xl Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Tuesday, December 4, 2018
Date of Imposition of Sentence

 

 

HoNoRABLE BA¢KBARA L. MAJOR
UNITED sTATEs MAGISTRATE IUDGE

 

....»--”~'-_--?

 

cim;':'_:i_is;; i')israici comm
soon-a :<:;` nisi mci 09 c.:..i.l'roar\aa
Bv o=WPuTY

_. i..‘.-...¢-` u---~»¢

 

 

3:18-mj-22997-BLM

 

